DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/15/2022 claims, is as follows: Claims 3-5, and 10-23 have been withdrawn; and Claims 1-23 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a control system configured to” in line 14
“system” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a control system" has been described in originally-filed specification on p. 09-10, lines 30-32 and 1-5 respectively as a computing device 206 or a control circuit. “The control circuit can be an application-specific integrated circuit or a circuit with a general-purpose processor configured by executable instructions stored in the operational memory 210 and/ or the persistent memory 214. The computing device 206 can control all or at least a subset of the physical components and/or functional components of the cooking instrument 200.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cavada (US 7619186, previously recited) in view of Cavada’663 (US 7323663, previously cited)
Regarding claim 1, Cavada discloses a cooking instrument (multi-purpose oven 100) comprising: 
a power supply (power switches 312, 306, 310) electrically coupled to an external power source (AC source) having an upper power draw limit (fig. 3); 
a heating system (top IR heater 102, bottom IR heaters 104 and 106) electrically coupled to the power supply, the heating system comprising one or more heating elements (top IR heater 102), with each heating element (top IR heater 102, bottom IR heaters 104 and 106) including a wavelength controlled filament assembly configured to generate electromagnetic emission to cook 1 (col. 3, lines 25-30; figs. 4-5) (it is inherent that the IR heaters emit electromagnetic emission to cook food, as evidenced in Burtea, see footnote. The wavelength of each heater is controlled as shown in figs. 4-5); 
a cooking chamber (oven chamber 112) adapted to store food at least when the heating system is operational (figs. 1-2); 
a computer readable memory storing a mapping function (predetermined routines; figs. 7-8) specifying one or more parameters (profile parameters) associated with driving the heating system (top IR heater 102, bottom IR heaters 104 and 106) to achieve a quantifiable cooking result (col. 5, lines 31-40; figs. 7, and 8A-8B); and
a control system (digital processor 302) configured to select the quantifiable cooking result (e.g. steak, hamburger etc.) and control, based on the mapping function (predetermined routines) (figs. 7-8), driving signals (cycles on/off of heaters in figs. 7-8) provided to the heating system (top IR heater 102, bottom IR heaters 104 and 106) to achieve the quantifiable cooking result (col. 5, lines 31-40), wherein controlling the driving signals (cycles on/off of heaters in figs. 7-8) thereby increases power density (intensity) of the electromagnetic emission (radiation energy) that the food is exposed to (col. 3, 4, 5, lines 55-61, 55-61, and 37-40 respectively; figs. 4-5) in a first mode of operation (i.e. frozen, refrigerated or homemade chix nuggets) while the heating system (top IR heater 102, bottom IR heaters 104 and 106) consumes substantially equivalent power from the external power source as compared to another mode of operation of the heating system (i.e. frozen pizza rolls) (looking at fig. 7, it is noted heaters in frozen, refrigerated or homemade chix nuggets (i.e. mode 1) consume substantially equivalent power to heaters in frozen pizza rolls (i.e. mode 2) because they operate at the same cycle i.e. 25 and 10 seconds. The heaters in mode 1 have more power density than heaters in mode 2 because they operate at longer period i.e. 8 minutes compared to mode 2 at 6 minutes. Furthermore, the term “substantially” is broad. The specification does not define how the term is to be construed. It is Examiner’s position that the heaters in each mode consume substantially the same power) and wherein increasing the power density (intensity) includes managing temperature of the one or more heating elements in the heating system (top IR heater 102, bottom IR heaters 104 and 106) (col. 4, lines 28-45) (it is noted that as current flows through heaters 102, 104, and 106, heat is generated. Therefore, current flowing through heaters affects the intensity of radiation, hence temperature of heaters).  

    PNG
    media_image1.png
    367
    541
    media_image1.png
    Greyscale

Cavada does not disclose the mapping function provides a mapping between power applied to a first heating element of the one or more heating elements and an emission surface area of the first heating element. 
However, Cavada’663 discloses a cooking instrument (infrared oven 100; fig. 2), wherein a mapping function provides a mapping between power applied to a first heating element of the one or more heating elements (voltage applied to the first filament material) and an emission surface area of the first heating element (infrared wavelengths emitted from the heater) (col. 2, lines 56-64). In other words, Cavada’663 discloses an emission surface area of the first heating element (infrared wavelengths emitted from the heater) is affected by power applied to a first heating element of the one or more heating elements (voltage applied to the first filament material). As more power applied to the heating element, more emission energy is emitted from the heating element. 

    PNG
    media_image2.png
    488
    486
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mapping function of Cavada such that the mapping function provides the mapping between power applied to the first heating element of the one or more heating elements and the emission surface area of the first heating element as taught by Cavada’663, such that the desired infrared wavelengths emitted from the heating elements are achieved by taking in the account the voltage applied to the filament of the heating elements. 

Regarding claim 6, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein increasing the power density (intensity) further includes selecting a power transfer pathway that transfers more of the power (intensity) provided from the heating system (top IR heater 102, bottom IR heaters 104 and 106) to the food compared to another power transfer pathway (col. 5, lines 44-55; figs. 4-5) (it is noted varying the wavelength results in varying intensity of heaters 102, 104, and 106 as compared to turning on/off heaters 102, 104, 106), wherein selecting the power transfer pathway includes selecting and driving a heating element (quartz tube of heaters 102, 104, 106) of the one or more heating elements with an emission surface area that passively grows over time (col. 4, lines 45-54) (it is noted that the claimed heating element is described in originally-filed specification on p. 09, lines 10 as quartz tube. Therefore, quartz tube of Cavada has the same characteristics as the claimed); and wherein the control system (digital processor 302) is configured to achieve the quantifiable cooking result (e.g. steak, hamburger etc.) according to the mapping function (predetermined routines) by utilizing passively changing power density due to the passively growing emission surface area (col. 4, lines 45-55) (it is noted that the quartz tube passively controls the power density by allowing only desired electromagnetic energy to be emitted).  
  
Regarding claim 7, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein the control system (digital processor 302) is configured to control the driving signals to exploit one or more power density increasing mechanisms (col. 5, lines 37-40; figs. 4-5), and wherein increasing the power density further includes mechanically moving at least a portion of the food (col. 5, lines 40-44; fig. 3) (as evidenced in attached Wikipedia Page, it is noted “rotisserie” is a style of cooking where meat is skewered on a spit that is rotated by a motor. Therefore, power density on food being cooked either increases or decreases as food is rotated). 

Regarding claim 8, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein the power density increasing mechanisms (figs. 4-5) are static structures (filament of heaters 102, 104, and 106) that can be selectively used by the control system (digital processor 302) (col. 5, lines 44-67 and 37-40; figs. 4-5).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cavada and Cavada’663, in further view of Cochran (US 20110002677, previously cited) and Westerberg (US 6417494, previously recited)
Regarding claim 2, the modification of Cavada and Cavada’663 discloses substantially all the features as set forth above, except:
the control system is further configured to receive an image of the food and identify a food profile based on the image, wherein the control system is configured to control the driving signals further based on the food profile, and 
increasing the power density (intensity) includes mechanically moving at least a portion of the heating system. 
However, Cochran discloses a cooking instrument (oven or toaster 100, para. 0231, lines 1-3; fig. 12), a control system (control system) is further configured to receive an image of the food (visual sensor i.e. camera 60; fig. 14A) and identify a food profile (sizes of the food products) based on the image (para. 0203 and 0246), wherein the control system (control system) is configured to control driving signals further based on the food profile (“sending irradiation at the appropriate wavelength, intensity, and direction that would be most desirable”). 
However, Westerberg discloses a cooking instrument (lightwave oven 1) comprising a mechanism (upper scanning lamp mechanism 34 and lower scanning lamp mechanism 35) that moves at least a portion of a heating system (respective lamp 46, 56) (col. 5, 6 lines 38-43, 15-20 respectively) (it is evident that moving lamps results in varying energy applied to food).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking instrument of Cavada to include the visual sensor to identify the food profile such that the control system controls the driving signals based on the food profile as taught by Cochran. Doing so would advantageously allow for closed-loop control of the driving signals of heating elements to dynamically adjust, optimize, and correct the cooking process while it is going (para. 0230).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking instrument of Cavada to include the mechanism that moves at least a portion of the heating system as taught by Westerberg, in order to prevent the surface of food from overcooking or burning (col. 5, lines 1-20). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cavada and Cavada’663, in view of Cochran (US 20110002677, previously cited)
Regarding claim 9, Cavada discloses the cooking instrument (multi-purpose oven 100) comprising the quantifiable cooking result (steak, hamburger etc.). 
Cavada does not disclose:
a camera attached to an interior of the cooking chamber, wherein the camera is configured to capture images of the interior of the cooking chamber; and 
a display attached to the cooking chamber, wherein the display is configured to display the images, wherein the quantifiable cooking result include a moisture content as identified by a moisture sensor provided to the control system. 
However, Cochran discloses a cooking instrument (oven or toaster 100, para. 0231, lines 1-3; fig. 12) comprises a camera (visual camera i.e. camera 60; fig. 14A) attached to an interior of the cooking chamber (sizes of the food products disposed in cooking chamber 30) (para. 0203; fig. 14A), wherein the camera (camera 60) is configured to capture images of the interior of the cooking chamber (sizes of the food products); and 
a display (display) attached to the cooking chamber (cooking chamber 30) (para. 0228, 0238, lines 37-43,1-10 respectively), wherein the display (display) is configured to display the images (image of the inside of cooking chamber 30), wherein the quantifiable cooking result include a moisture content as identified by a moisture sensor (moisture sensor) provided to the control system (control system) (para. 0203). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking instrument of Cavada to include the camera, the display, and the moisture sensor, such that the control system of Cavada controls the driving signals of the heating elements via closed-loop control such that optimal moisture content in food product is achieved (para. 0203). 

Response to Argument
Applicant's arguments filed on 06/15/2022 have been considered but they are respectfully not found persuasive because: 
Applicant’s Argument: with respect to 112f notification on p. 09-10 of the Remarks “The Office Action states that the claim limitation "a control system configured to" in
claim I is construed to invoke 35 U.S.C. § l 12(f), because the limitations use a generic
placeholder "system" coupled with functional language, such as, "configured to" without
reciting sufficient structure to achieve the function and the generic placeholder is not preceded
by a structural modifier (Non-Final Office Action, pages 4 and 5). Applicant respectfully disagrees and notes that the phrase "a control system" does not invoke 35 U.S.C. § l 12(f) because it does not include "means plus function" claim language and recites specific structure as would be understood by one skilled in the art. More specifically, as explained in MPEP §2181.1, "a claim limitation that does not use the term 'means' or 'step' will trigger the rebuttable presumption that 35 U.S.C. l 12(f) or pre-AIA  35 U.S.C. 112, sixth paragraph does not apply," and "[t]his presumption is a strong one that is not readily overcome" (emphasis added). The claim limitation at issue is clearly intended not to invoke § l 12(f) and there is a strong presumption that it does not invoke § l 12(f), since Applicant did not use the term "means." Moreover, even if assuming arguendo that a term in the claim limitation at issue may
act as a substitute for the term "means," "35 U.S.C. l 12(f) or pre-AIA  35 U.S.C. 112,
paragraph 6 will not apply if persons of ordinary skill in the art reading the specification
understand the term to be the name for the structure that performs the function, even when the
term covers a broad class of structures or identifies the structures by their function." MPEP
§2181.1.A (emphasis added). In this regard, MPEP § 2181.1.A emphasizes that "[t]he term is
not required to denote a specific structure or a precise physical structure to avoid the
application of 35 U.S.C. l 12(f)," and provides an example phrase "computing unit" as a claim
term found not to invoke 35 U.S.C. § 112, sixth paragraph (citing Inventio A.G. v.
Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350 (Fed. Cir. 2011)) (emphasis added). Similarly, the "control system" recited in claim I cannot be found to invoke 35 U.S.C.
§ l 12(f), since this term is a well-understood "name for the structure that performs the
function." In addition, Applicant's specification provides detailed and substantial descriptions
that are consistent with such well-understood names for structural components (see, e.g.,
paragraphs [0054], [0066], and [0ll0]).For at least the foregoing reasons, Applicant respectfully submits that the claim terms "a control system configured to" recited in the claims cannot be interpreted to invoke 35 U.S.C. § l 12(f).”
Examiner’s Response:
With respect to 112f notification, Applicant’s argument is respectfully not found persuasive. The phrase “a control system configured to” has met three-prong tests. The phrase uses a generic placeholder “system” coupled with functional language “configured to” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. It is respectfully noted that the purpose of 112f interpretation is to assist Examiner understand the claimed invention in view of the specification. The phrase “a control system” covers a wide range of devices i.e. off the shelf computer to perform basic functions or a specific computer programmed to execute a specific set of instructions. Because the “control system” invokes 112f, Examiner is guided to look into in the originally-filed specification for its structure as disclosed on p. 28-29, lines 25-30, 1-15 respectively, p. 09-10, lines 30-31 and 1-5 respectively, p. 13, lines 18-28  as a computing device 206 that executes the method 600.  For the above reason, 112f notification is maintained. 

Applicant’s Argument: with respect to claim 1 on p. 10-11 of the Remarks, “Independent claim I recites in part "a computer readable memory storing a mapping
function ... provid[ing] a mapping between power applied to a first heating element of the one
or more heating elements and an emission surface area of the first heating element; and a
control system configured to ... control, based on the mapping function, driving signals." In
addition, claim I recites using the mapping function to drive signals to increase "power
density of the electromagnetic emission that the food is exposed to in a first mode of
operation while the heating system consumes substantially equivalent power from the external
power source." The cited references, alone or in combination, fail to disclose or suggest these
features of independent claim 1. As explained in Applicant's disclosure, the claimed approach allows different cooking modes that are associated with substantially equivalent power from an external power source while being of different power densities. (See Applicant's disclosure at page 32 lines 3-31.) Further, Applicant's claimed approach allows control of the power density through a mapping function between power applied to a heating element and an emission surface area of the heating element. (See Applicant's disclosure at page 32 lines 20-24 and 29-31 and page 35 lines 19-24.) The claimed approach facilitates control of power density to achieve quantifiable cooking results such as the Maillard reaction, breakdown of cellulose, caramelization, and/or others while avoiding charring and drying of food. (See Applicant's disclosure at page 31 lines 12-15, 19-22, and 28-30.) There is no comparable disclosure in the cited references. Cavada '186 discloses a user interface for a multi-purpose oven. Cavada '186
describes that "[t]he top IR heater 102, and bottom IR heaters 104 and 106 may be comprised
of a filament (not shown) whereby electrical current is passed through the filament so as to
heat the filament to a temperature at which a desired wavelength(s) of infrared energy is
radiated therefrom." (See Cavada '186 at col. 4, 11. 28-32.). Cavada '186 further teaches that
heaters may be selected such that the "total power consumption [is] approximately 1500 to
1600 watts, well within the rating of a standard ampere, 120 volt wall receptacle." (See
Cavada '186 at col. 4, 11. 56-64.) 
However, Cavada '186 is silent regarding control of driving signals based on a mapping between power applied to a heating element and an emission area of the heating element. Further, there is no disclosure or suggestion in Cavada '186 of a control system that drives the heating elements in different modes using substantially equivalent power from an external power source while being of different power densities. As previously discussed,
Cavada '186 teaches selecting heating elements that are within the rating of a standard wall
receptacle and operating the heating elements while drawing variable power from the external power source.
Cavada '663 fails to remedy the deficiencies of Cavada '186. The Office Action cites
to Cavada '663 to disclose that "emission energy is affected by power applied to the heating
element." (See Office Action at p. 9.). However, there is no disclosure in Cavada '663
regarding "an emission area of the heating element" and thus no disclosure or suggestion
regarding control of driving signals based on a mapping between power applied to a heating
element and an emission area of the heating element. Further, there is no disclosure or
suggestion in Cavada '663 of a control system that drives the heating elements in different
modes using substantially equivalent power from an external power source while being of
different power densities. Similar to Cavada '186, the disclosure of Cavada '663 teaches
selecting heating elements that are within the rating of a standard wall receptacle and
operating the heating elements while drawing variable power from the external power source.”

Examiner’s Response:
With respect to claim 1,  Applicant’s arguments are respectfully not found persuasive. Cavada’186 discloses control of driving signals (on/off cycles of heaters) based on mapping function (predetermined routine; figs. 7-8). Cavada’186 further discloses material and electrical current through the heaters are selected so that the heaters produce desired wavelength which affects intensity at which emission is radiated from the heaters (col. 4, lines 35-39; figs. 4-5) (emphasis added) (it is implicit that there is a relationship or mapping between power applied to the heaters and emission energy by heaters. Based on the relationship, the control system of Cavada’s186 selects the power to be applied to the heaters to produce desired emission energy). Cavada’663 is relied upon for disclosing relationship (mapping) between power applied to the heaters (voltage to the filament) and an emission surface area of the heater (wavelength emitted from the heater) (col. 2, lines 56-64). It is understood the emission surface area of the heater is how much emission of energy emitted from the heater. 
 In other words, Cavada’663 discloses the amount of power applied to the heater affects how much emission energy is radiated from the heater or emission surface area. The combination of Cavada’186 and Cavada’663 allows the control of driving signals for the heaters based on relationship between power and emission surface area. 
Regarding the limitation “substantially equivalent power”, Cavada’186 discloses the control system drives the heaters in different modes i.e. frozen, refrigerated or homemade chix nuggets and frozen pizza rolls while the heaters consume substantially equivalent power from an external power source while being of different power densities (emphasis added). It is respectfully noted “substantially” is broad. The originally-filed specification does not define how the term is to be construed. Looking at fig. 7 of Cavada’186, for heating frozen, refrigerated or homemade chix nuggets, the heating cycles of heaters are 25, 10 seconds and duration 8 minutes. For heating frozen pizza rolls the heating cycles of heaters are 25, 10 seconds and during 6 minutes. Heaters in frozen, refrigerated or homemade chix nuggets consumes substantially equivalent power to heaters in frozen pizza rolls because they operate at the same cycles while being of different power densities (duration 8 minutes results in more power density to be applied to food compared to 6 minutes). 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                      
                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Burtea discloses infrared heaters (32, 36), that is well-known to emit electromagnetic energy. (para. 0030, lines 1-3; fig. 3)